Exhibit 10.6

AMENDMENT TO EMPLOYMENT AGREEMENT


AMENDMENT TO EMPLOYMENT AGREEMENT (“Amendment”) dated as of March 12, 2015
between Validus America, Inc., a Delaware corporation (the “Company”), and Romel
Salam (the “Executive”).


WHEREAS, the Company and the Executive are parties to an Employment Agreement
dated as of April 2, 2013 as amended on May 20, 2014 (the “Agreement”);


WHEREAS, the Company and the Executive wish to amend the Agreement as set forth
herein;


NOW THEREFORE, in consideration of the mutual covenants herein contained, the
Company and the Executive hereby agree as follows:


1.
Section 1.01 of the Agreement is amended to include the following definition:



““Change in Control” has the meaning set forth in the Amended and Restated
Validus Holdings, Ltd. 2005 Long Term Incentive Plan as in effect on March 12,
2015.”


2.
The second sentence of Section 5.01 is amended to read as follows:



“For purposes of this Agreement, the “Date of Termination” shall mean the first
to occur of the following: (a) the twelve (12) month anniversary of the Company
providing Notice of Termination (as defined below) without Cause to the
Executive (other than within twenty-four (24) months following a Change in
Control); (b) immediately upon the Company providing Notice of Termination for
Cause to the Executive; (c) the six (6) month anniversary of the Executive
providing Notice of Termination to the Company for Good Reason (other than for
Good Reason within twenty-four (24) months following a Change in Control),
subject to the terms of Section 5.03 below; (d) the six (6) month anniversary of
the Executive providing Notice of Termination to the Company without Good
Reason; (e) immediately upon the Company providing Notice of Termination without
Cause to the Executive or the Executive providing Notice of Termination to the
Company for Good Reason, in each case within twenty-four (24) months following a
Change in Control, subject to the terms of Section 5.04 below; (f) the fifth
(5th) day following the Company providing Notice of Termination to the Executive
as a result of the Executive’s Permanent Disability; or (g) the date of the
Executive’s death.”


3.
Article 5 of the Agreement is amended by adding the following new Section 5.04
to Article 5 and renumbering current Sections 5.04 and 5.05 as Sections 5.05 and
5.06, respectively:



“Termination Without Cause or For Good Reason Following a Change in Control.
Notwithstanding anything set forth in this Agreement, if the Employment Period
shall be terminated by the Company without Cause or by the Executive for Good
Reason, in each case within twenty-four (24) months following a Change in
Control, the Executive shall: (a) receive a lump sum payment on the Date of
Termination equal to two (2) times the sum of (A) Base Salary plus (B) the
target annual bonus set forth in Section 4.02 above; (b) receive a lump sum
payment on the Date of Termination equal to the value of the benefit set forth
in Section 4.03(d) above (regarding club membership) that the Executive would
have been entitled to receive absent a Notice of Termination for the twelve (12)
months following the Date of Termination; (c) receive the benefits set forth in
Sections 4.03(a) and (c) above through the twenty-four (24) month anniversary of
the Date of Termination; and



--------------------------------------------------------------------------------



(d) receive reimbursement for all Reimbursable Expenses incurred by the
Executive prior to the Date of Termination; provided that, if and to the extent
necessary to avoid accelerated taxation and/or penalties under Section 409A or
Section 457A of the Code, a portion of the amounts payable pursuant to clauses
(a) and (b) of this Section 5.04 shall be paid in accordance with the terms of
this Agreement as in effect on March 12, 2015 (i.e., annually in arrears in
twenty-four (24) equal installments over the twelve (12) months following the
Date of Termination). The Executive’s entitlements under all other benefit plans
and programs of the Company shall be as determined thereunder. Any amounts
payable pursuant to this Section 5.04 after the Executive’s “separation from
service” (within the meaning of Treas. Reg. Section 1.409A-1(h)) with the
Company will be subject to Section 12.14 below.”


4.
Except as set forth herein, the Agreement shall continue in full force and
effect in accordance with its terms.



5.
This Amendment may be executed simultaneously in two or more counterparts, any
one of which need not contain the signatures of more than one party, but all of
which counterparts taken together will constitute one and the same agreement.





IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date and year first above written.
VALIDUS AMERICA, INC.
By:    /s/ Robert Kuzloski
Printed Name: Robert Kuzloski
Title: Director


By:    /s/ Romel Salam
Printed Name: Romel Salam









